DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1. 	Applicant’s election without traverse of Group III (claims 14-17 and 22-28) in the reply filed on 06/03/2022 is acknowledged.

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 14-17 and 22-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubota et al (US 2017/0064601 A1).
 	Regarding claims 22 and 14, Kubota teaches a core network control plane function configured to provide session management for enabling establishment of a user plane connectivity for a wireless communication device with a wireless communication network (see Fig.1 and Fig.2), the core network control plane function comprising: a processing unit (see [0057], [0059], [0075] and [0077], “processor”); and a memory containing instructions which (see [0059] and [0077], “memory” and “The instructions 406 may include instructions that, when executed by the processor 402, cause the processor 402 to perform operations”), when executed by said processing unit (see [0057], [0059], [0075] and [0077], “The instructions 406 may include instructions that, when executed by the processor 402, cause the processor 402 to perform operations”), cause the core network control plane function to: 
 	receive, from an access and mobility function configured to provide mobility management, a request to establish user plane connectivity for a wireless communication device (see [0100], “connection request with a connection setup 
message”, also see [0141], “UE 102” and “connection to be established upon request or need”); 
 	prepare configuration data to configure core network user plane functionality (see [0031], “The core network may use this measurement information to provide bearer and other configuration information to the base station and UE”, and see [0121], “eNB 807 
may take the bearer configuration information received as part of the context request message from the core network 811 or as locally determined. The eNB 807 may also determine additional information, including dual connectivity (or carrier aggregation) 
configuration information (e.g., from a determination based on the quality of service information received)”); and
  	transmit, to a network node providing said core network user plane functionality and radio access network user plane functionality, the configuration data (see [0031], “provide bearer and other configuration information to the base station”, and see [0121], “eNB 807 may take the bearer configuration information received as part of the context request message”.  In this case, Kobuta’s “eNB ” reads on Applicant’s “a network node”).  
	Regarding claims 25 and 15, Kubota further teaches receiving, from the access and mobility function, a transparent data container comprising configuration data to configure the radio access network user plane functionality of said network node, said transparent data container having been prepared at a radio access control network control plane function; and transmitting, to said network node, the transparent data container comprising configuration data to configure the radio access network user plane functionality of said network node (see [0031], “The core network may use this measurement information to provide bearer and other configuration information to the base station and UE”, and see [0121], “eNB 807 may take the bearer configuration 
information received as part of the context request message from the core network 
811 or as locally determined. The eNB 807 may also determine additional information, including dual connectivity (or carrier aggregation) configuration information (e.g., 
from a determination based on the quality of service information received)”).  
 	Regarding claims 26 and 16, Kubota further teaches receiving, from the access and mobility function, the request to establish the user plane connectivity for the wireless communication device is further to: receive a message indicating whether the network node providing said core network user plane functionality and radio access network user plane functionality is configured in the wireless communication network or not, and which core network user plane functionality is provided by the network node (see [0004], [0037] and [0050], “functionality”, “plane functions”).  
	Regarding claims 27 and 17, Kubota further teaches the preparing of the configuration data to configure core network user plane functionality further comprises: preparing a recommendation to a radio access control network control plane function regarding selection of the network node providing said core network user plane functionality and radio network user plane functionality (see [0004], [0037] and [0050], “functionality”, “plane functions”).  
 	Regarding claim 23, Kubota further teaches receive, from the network node, a response message comprising a transparent data container including a confirmation of the configuration of the radio access network user plane function in the network node (see [0004], [0037] and [0050], “functionality”, “plane functions”).  
 	Regarding claim 24, Kubota further teaches transmit, to the access and mobility function, the transparent data container including the confirmation of the configuration of the radio access network user plane function in the network node (see [0031], [0121], [0176] and [0180], “configuration”, and see [0004], [0037] and [0050], “functionality”, “plane functions”).  
 	Regarding claim 28, Kubota further teaches the core network control plane function of claim 22 is a Session Management Function (SMF) (see [0050], “session management. For example, the MME 206 may provide mobility session 
management as well as support for handovers to other networks, roaming, and subscriber authentication. The MME 206 may assist in selection of a S-GW 208 during an initial attach of the UE 102, non-access stratum (NAS) signaling, NAS signaling security, P-GW 210 selection, bearer management functions”).  

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911. The examiner can normally be reached 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Nghi H. Ly
/NGHI H LY/Primary Examiner, Art Unit 2642